Citation Nr: 0502350	
Decision Date: 02/01/05    Archive Date: 02/15/05

DOCKET NO.  01-07 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral ankle 
disorder.


REPRESENTATION

Appellant represented by:	Thomas F. Reilly, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from August 1996 to 
November 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

This claims file has been before the Board on two prior 
occasions.  In May 2001, the issues on appeal included 
entitlement to an initial compensable evaluation for 
bilateral knee strain, entitlement to a 10 percent rating for 
multiple noncompensable service-connected disabilities, and 
entitlement to service connection for a back disorder and a 
bilateral ankle disorder.  At this time, a remand was ordered 
to accomplish further development.  Thereafter, by a March 
2004 decision of the Board, separate evaluations of 10 
percent disabling were assigned for each knee, the issue of 
entitlement to a compensable evaluation for multiple 
noncompensable disabilities was considered moot, entitlement 
to service connection for a back disability was denied, and 
entitlement to service connection for a bilateral ankle 
disability was remanded to the RO for additional development.  
The requested development having been accomplished, the 
claims file has been transferred to the Board.  


FINDING OF FACT

The medical evidence of record indicates that the veteran 
does not currently have a bilateral ankle disorder.


CONCLUSION OF LAW

A bilateral ankle disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the June 
1999 denial preceded the enactment of the VCAA.  Thereafter, 
the RO did furnish VCAA notices to the veteran regarding this 
issue in September 2003 and April 2004.  Because the VCAA 
notices in this case were not provided to the appellant prior 
to the RO decision from which he appeals, it can be argued 
that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all that the VCAA requires is that the duty to 
notify is satisfied and that appellants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the September 2003 and April 2004 letters as well 
as the June 2001 statement of the case and December 2003 and 
October 2004 supplemental statements of the case, VA informed 
the appellant of the applicable laws and regulations, 
including applicable provisions of the VCAA, the evidence 
needed to substantiate his claims, and which party was 
responsible for obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In the September 
2003 and April 2004 letters, VA informed the appellant that 
it would obtain the available records in the custody of 
federal departments and agencies and request medical records 
from identified private health care providers.  VA also 
informed the veteran to send copies of any relevant evidence 
he had in his possession and that he could also get any 
relevant records himself and send them to VA.  Thus, the 
Board finds that VA's duty to notify has been fulfilled and 
any defect in the timing of such notice constitutes harmless 
error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim, to include 
obtaining the veteran's service and VA medical records.  In 
addition, the appellant was afforded a VA examination in 
connection with his claim and he provided testimony at a 
Travel Board hearing before the undersigned Veterans Law 
Judge.  The appellant has not indicated that any additional 
pertinent evidence exists and there is no indication in the 
claims file to suggest that any such evidence exists.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant with 
the claim under consideration and that adjudication of the 
claim at this juncture, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.




Analysis

The issue before the Board involves the claim of entitlement 
to service connection for a bilateral ankle disorder.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Review of the veteran's service medical records reflects 
that, in November 1996, he was treated for complaints of a 
sore ankle.  The assessment was extensor tendon pain in the 
right ankle.  

The veteran's original claim for service connection, dated in 
November 1998, reflects that he reported experiencing ankle 
pain.  

VA outpatient treatment records are silent with respect to 
complaints of or treatment for an ankle disorder.  

A March 1999 report of VA examination notes that the veteran 
denied any ankle trouble.  

During his April 2002 Travel Board hearing, the veteran did 
not offer testimony with respect to his ankle claim.  

A June 2004 VA Form 21-4138, Statement in Support of Claim, 
includes the veteran's complaints of ankle pain.

A September 2004 report of VA examination notes that the 
veteran reported that "he has no ankle disorder."  
Moreover, it is noted that it was unclear to both the 
examiner and the veteran why an examination of the ankles was 
requested.  The September 2004 VA examination report reflects 
a diagnosis of "examined for any ankle disorder - none 
found."

Upon consideration of the foregoing, the Board concludes that 
the evidence does not support a finding of service connection 
for a bilateral ankle disorder because there is no medical 
evidence that such a disorder currently exists.

It is noted that, although the veteran has reported no ankle 
complaints during VA examinations and there are no current 
diagnoses of a disorder of either ankle, he nevertheless has 
continued to pursue his claim for service connection for a 
bilateral ankle disorder, manifested by complaints of pain.  
In this regard, it is further noted that that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999).  Additionally, 
it is now well-settled that as a layperson without medical 
training, the veteran is not competent to render an opinion 
concerning medical matters such as diagnosis and etiology.  
See Espiritu v. Derwinski, 2 Vet. App.  492, 494-95 (1992); 
see also 38 C.F.R. § 3.159 (2001).  

In summary, service connection cannot be granted because 
there is no current identifiable disability of either ankle.  
See also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(service connection may not be granted unless a current 
disability exists); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Accordingly, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of service connection.




ORDER

Service connection for a bilateral ankle disorder is denied.




_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


